Citation Nr: 1534093	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military service from June 1966 to December 1969; December 1969 to September 1970; and September 1970 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This claim was previously before the Board in April 2015, at which time the Board requested a Veterans Health Administration (VHA) opinion in this case.  The VHA opinion was obtained in April 2015 and the file was subsequently returned to the Board.


FINDING OF FACT

The Veteran's current right eye disability is not causally related to an injury or incident during his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted entitlement to service connection for a right eye disability.  Specifically, he contends that an eye injury that he suffered in service is etiologically related to his currently diagnosed right eye disability.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran suffered an in-service injury during a training exercise in July 1978.  He was diagnosed with foreign body medial lower quadrant bulbar conjunctiva of the right eye.  He was referred to an ophthalmologist for treatment, and the physician noted some blackish particulate matter in the subconjunctival area in the inferonasal quadrant of the eye.  It was recommended that the Veteran seek immediate consultation with an ophthalmologist near his home.  

In July 2008, the Veteran underwent an ophthalmology examination, and at that time, the doctor noted a history of a right eye injury and noted floaters in both eyes and possible flashes.  As there is evidence of a right eye injury in service and there is evidence of a current diagnosis, the remaining question is whether there is competent evidence a nexus between the claimed in-service disease or injury and the current disability.  

The Veteran underwent a VA examination in January 2014 relating to his claim.  It was noted that he had a history of foreign body with debris in his right eye, July 1978 without sequela minimal asymptomatic vitreal floaters, and early mild cortical cataract of the right eye and probably old quiet histoplasmosis retinitis.  The examiner did not provide an opinion as to the etiology of any of the diagnosed conditions.  In December 2014, the examiner submitted an addendum opinion stating that the Veteran has floaters, which were present during his examination earlier in the year, and are in every way a normal finding in this age group.  There was conjunctival debris, tattoo description, previously present during service.  However, during his examination in July 2014, this tattoo was no longer present.  The examiner concluded by stating, there do not appear to be any long lasting service related issues with the eye.  

In March 2015, the Board referred the Veteran's claim for a specialized medical opinion from VHA to determine whether the Veteran had a current right eye disability is causally or etiologically related to his military service.  The opinion was written by Dr. B from the Atlanta VA Medical Center.  The doctor noted that the Veteran's event in service resulted in temporary pigmentation of the medial lower quadrant of the right bulbar conjunctiva.  This temporary event resulted in no damage or comorbidity or scarring to the Veteran's eye.  Dr. B. explained it was not uncommon for conjunctival pigmentation from a foreign body source to fade over time.  The most recent ophthalmology examination in 2014 noted no evidence of conjunctival pigmentation or tattooing.  This is not unexpected given the insult occurred in July 1978 and the foreign body only involved the superficial layer, conjunctiva, of the eye.  

Cataracts in both eyes were first diagnosed in 2008.  Cataracts are a normal and expected cloudiness of the intraocular lens that occurs over time that causes blurry vision.  The Veteran's left (uninjured) eye has already undergone successful cataract surgery (in approximately 2013).  The cataract in his right eye is not affecting his vision at this time, and, therefore, has not needed surgery.  The corrected vision in the right eye on the 2014 examination was 20/20, which is evidence that the cataract is not very severe.  This is supported by the description of the lens on his 2014 examination, which describes a small cataract change.  Traumatic related cataracts typically develop with days to months following a significant traumatic event.  Developing a cataract at the age of 61, 30 years after the injury, makes the trauma very unlikely as a related or inciting event.  Furthermore, it can be concluded that his left eye's (non-trauma eye) cataract was more severe and visually disabling than his right eye since he had cataract surgery already on his left eye.  If trauma played a role in the right eye's cataract development, that eye would almost always develop a more severe cataract at an earlier age than the opposite, non-traumatic eye.  Given the above, it is less likely than not that the cataract in his right eye is casually or etiologically related to the Veteran's in-service injury.  It is by far more likely than not related to natural aging of the lens of the eye, which occurred in his left eye leading to cataract surgery already.  

Floaters, noted in July 2008, are a degenerative process of the vitreous gel in the back of the eye.  They are common and do not require treatment.  The ophthalmologist examination at the time of the Veteran's injury stated that the "posterior pole" was normal.  The posterior pole includes examination of the vitreous, retina, and optic nerve.  In the setting of significant trauma to cause immediate floaters, there are usually examination findings in the vitreous or retina.  Immediately following most traumas to the eye, the patient may experience blurred vision and altered visual sensation including symptoms of floaters.  In 2008 at the age of 61, presenting with a complaint of floaters in both eyes would definitely be most likely attributed to normal aging degenerative change of the vitreous gel  floaters and even occasional flashers are an extremely common symptom in the general population unrelated to any ocular trauma.  The binocular nature of the floaters and the fact that these symptoms do not appear to be a significant complaint until 2008 supports the opinion that the floaters (and possible flashers) are less likely than not causally or etiologically related to the Veteran's military service, including the July 1978 injury.  

Congenital hypertrophy of the retinal pigment epithelium (CHRPE) and retinal pigment epithelial atrophy was diagnosed in 2008 and described in both eyes and not just the right.  These are benign conditions of similar appearance and do not affect vision.  These conditions are not caused by his trauma.  This is supported by the normal retinal examination described on his initial eye examination by the ophthalmologist following the Veteran's trauma.  These conditions are unrelated to cataracts, conjunctival pigmentation, floaters or any other ocular findings with this Veteran.  Given the findings in both eyes and the lack of retinal findings are the time of his right eye trauma, it is less likely than not that these conditions are causally related to or etiologically related to the Veteran's military service, including his July 1978 trauma.  
Dr. B concluded that based upon the available data, it is less likely than not that the Veteran's right eye injury in 1978 had any long term sequela or co-morbidities or scarring to his eyes.  

The Veteran and his representative has submitted several statements in support of his claim that he believes his current right eye disability is related to his in-service injury.  However, his service treatment records indicate that his in-service injury most likely resolved in service, as there are no complaints or treatment of a right eye disability post-incident, even during the Veteran's reserve service.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997).  As such, the Veteran is capable of reporting a diagnosis of an eye disability, but he is not able to provide an etiology as to his current disability, nor is he able to draw conclusions or form opinions as to any pathology of his eye disabilities to any incident in service.

The Veteran has suggested that the tattoos in his eyes are chronic because he has experienced them since service; as such, the Board has also considered whether service connection was warranted on a theory of continuity of symptomatology.  However, the Dr. B reviewed the record, considered the lay assertions and clearly states that it is less likely than not that the floaters or tattoos are related to service.  His opinion was supported by a thorough rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

There is no evidence, other than the Veteran's own statements, to suggest the contrary.  Further, there are no significant complaints of tattoos or floaters until 2008.  In summary, the negative findings in the Veteran's service treatment notes, along with the gap in the treatment and complaints show that the Veteran's assertion of continuity of symptomatology is not supported by the evidence, and a grant of service connection on this basis is not warranted.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).

The Board does not doubt the Veteran is sincere in his belief that his claimed condition is related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted, there is no evidence of a nexus between the Veteran's current disability and an in-service event or injury. 

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Accordingly, service connection for a right eye disability is denied.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated November 2007 and June 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   
  
The Veteran was provided a VA examination in January 2014, which is adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  The Veteran was also afforded a specialist medical opinion, which included a review of the Veteran's file, a thorough discussion of the Veteran's disability and provides an etiological opinion with supporting rationale   See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a right eye disability is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


